      Case 2:19-cv-00166-MHT-SMD Document 74 Filed 03/02/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT PHIFER, JR.,                    )
                                       )
        Plaintiff,                     )
                                       )       CIVIL ACTION NO.
        v.                             )         2:19cv166-MHT
                                       )              (WO)
HYUNDAI POWER TRANSFORMERS             )
USA and LUTHER SCULL,                  )
                                       )
        Defendants.                    )

                                 JUDGMENT

       In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

       (1) Defendant Hyundai Power Transformers’ partial

motion to dismiss (doc. 48) is granted to the extent that

plaintiff Robert Phifer, Jr.’s failure-to-promote claim

under Title VII and § 1981 is dismissed.                   In all other

respects, the motion is denied.

       (2) Defendant Luther Scull’s motion to dismiss (doc.

53)    is    granted.       Defendant      Scull    is   dismissed        and

terminated as a party.

       (3) This suit proceeds against defendant Hyundai on
   Case 2:19-cv-00166-MHT-SMD Document 74 Filed 03/02/21 Page 2 of 2




plaintiff     Phifer’s       remaining       claims       of    racial

discrimination,        hostile        work     environment,            and

retaliation under Title VII and § 1981) as well as his

claims of FMLA interference and retaliation.

    DONE, this the 2nd day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  2
